Citation Nr: 1632297	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  13-23 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD) than 50 percent.

2. Entitlement to an initial compensable evaluation for bilateral hearing loss.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1969 to March 1971.

This case is before the Board of Veterans' Appeals  (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

Additional evidence was submitted with waiver of initial review by the Agency of Original Jurisdiction (AOJ).  

A May 2016 videoconference hearing was held before the undersigned Veterans Law Judge. Given the Veteran's hearing testimony with averment of unemployability associated with his service-connected PTSD, combined with consistent recent private psychological evaluation indicating to the same effect, the Board accordingly takes appellate jurisdiction over an inextricably intertwined claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also VAOPGCPREC 6-96 (Aug. 16, 1996).

The issue of an increased evaluation for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. Since August 12, 2011, the Veteran's PTSD has involved occupational and social impairment with deficiencies in most areas.  The record does not establish total occupational and social impairment.  

2. The Veteran is essentially incapable of securing and maintaining substantially gainful employment due to service-connected disability, because of constraint to marginal employment.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria are met for an initial 70 percent rating for PTSD since August 12, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10; 4.130, Diagnostic Code 9411 (2016).

2. The criteria are further met for a TDIU.  38 U.S.C.A §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.           §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2016).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide;        and (3) that VA will obtain on his behalf. 

Regarding the claim decided for increased rating for PTSD, which the Board grants partially, to the extent the maximum schedular rating is not awarded the discussion of VCAA compliance is warranted.  The Board further grants TDIU as the full benefit available given finding of unemployability, yet for purpose of completeness addresses the VCAA given that the TDIU award is implemented May 2016 and             so not concomitant with the entire inextricably intertwined claim for increased rating for PTSD.  As to the notification requirement, a veteran need not receive VCAA notice where, as here, appealing the initial assigned disability rating following award of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The VCAA duty to assist does apply, and that obligation was met by providing VA Compensation and Pension examinations and obtaining VA treatment records.  The Veteran himself provided copies of recently procured private psychological evaluation reports.  A Board hearing was held, during which           the Veteran received proper assistance with development of his claim.  Therefore,          the claim may be fairly adjudicated.  

Increased Rating for PTSD

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.          38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

As indicated, the Veteran was awarded a 50 percent initial rating for his service-connected PTSD.  This evaluation considers the disability in broad scope since its effective date of service connection.  See Fenderson, 12 Vet. App. at 125-26.

The rating criteria for psychiatric disorders under a General Formula assigns a        50 percent rating for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating applies to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating applies to total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.           38 C.F.R. § 4.130.

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others          of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.   

Reviewing the evidence, an October 2011 VA Compensation and Pension examination noted symptoms attributable to PTSD were anxiety and panic, disrupted sleep, nightmares, nightsweats, hyperarousal, and depression.  The VA examiner found that the Veteran, in entirety, demonstrated occupational and social impairment with reduced reliability and productivity.  The examiner indicated that that the occupational impairment was primary caused by PTSD.  The Veteran was limited in the type of work he could pursue because he had difficulty being among too many people and so had to choose more solitary work.  He also reported pursuing work in more unstructured settings because often his sleep problems resulted in a chronic fatigue.  

The Veteran indicated that he had had one year of college following his tour in the Army but could not concentrate due to his trauma symptoms and could not complete his college education.  He also claimed his PTSD symptoms interfered with his pursuing more advanced level jobs with benefits and thus he was mostly without health insurance his adult life.  The Veteran's PTSD also interfered with his marriages, in that great anxiety he experienced resulted in his drinking alcohol excessively to try and control panic symptoms and ameliorate sleep problems.  The Veteran's intense anxiety was disruptive to his two marriages (both ended in divorce) and his drinking also contributed to the demise of his marriages.  The examiner stated it was his impression that the Veterans occupational and social problems were due to his PTSD and his self-medicating with alcohol.  

The Veteran stated that he worked part-time as a carpenter.  For his first job, he worked with a friend reportedly building houses.  He found that working with one to two people was easier given his stress symptoms.  The Veteran said that he had difficulty applying for more structured/advanced jobs with benefits because he could not fill out the applications ("I couldn't concentrate").  He also said that because of the trauma symptoms he "could not be bothered" and was more solitary.  The Veteran had done mostly carpentry jobs and some truck driving.  He had done those jobs largely without benefits.  As to mental health history, the Veteran denied ever having been hospitalized for psychiatric reasons.  He denied ever having received outpatient services for psychiatric conditions.  He did not receive counseling nor had he taken any psychiatric medications.  The Veteran claimed that after Vietnam he wanted to seek help for his intense anxiety but could not because he did not have health insurance.  He said that he never thought to seek help from the VA hospital. He denied having experienced suicidal ideation and denied harboring intentions to harm/end another's life.  The Veteran did indicate that after Vietnam there was a period of time he would get into fistfights after drinking too much, but this had not transpired over more than 10 years ago.  He had now also significantly cut down on his drinking.  

On objective evaluation, the Veteran was noted to have had characteristic PTSD symptoms of recurrent and distressing recollections from service; recurrent distressing dreams; intense psychologic distress at exposure to cues of an aspect of traumatic events; physiological reactivity on continued exposure to such cues; efforts to avoid thoughts, feelings or conversations associated with the trauma; efforts to avoid activities, places or people arousing recollection of trauma; markedly diminished interest or participation in significant activities.  Also, there was difficulty falling or staying asleep; difficulty concentrating; hypervigilance;  and exaggerated startle response.  With regard to those symptoms specifically contemplated by the VA rating criteria the Veteran had depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting.  Other symptoms were poor concentration and nightsweats.  The Veteran was considered capable of managing financial affairs.  

An August 2012 evaluation by a private neuropsychologist observes, relevant to his background, the Veteran had employment history as a builder and carpenter.           The Veteran had previously undergone two divorces and he stated that drinking and aggressive behavior had put a strain on his marriages.  He met another lady seven years ago and was living with her now.  When the Veteran turned 57 he learned he had a rare lung disease which partially obstructed his breathing, from which he still had some problems.  Also a few years ago he had a stroke and had received his speech and mobility about 95 percent he estimated.  He did some carpentry work now, mostly through referrals, but was limited in what he could take on because of his health.  

After returning home from service he was bothered by fitful sleep and nightmares and was upset when he recalled the war and what he had seen and experienced.                 He often felt emotionally numb and wondered if his life would ever turn out right.  He felt his future was not going to be successful and felt burdened by what he had been through.  He felt no one could really understand what he had experienced.            He tried to bury feelings and just stay busy but he could not keep his experiences out of his mind.  As he looks back now he believed that he had suffered some form of posttraumatic symptoms ever since he returned from Vietnam, but just thought that was the way it was and he had to live with it.  He could feel overwhelmed with sadness and begin crying.  Sometimes, his feelings about his war experiences became so strong he had a hard time coping.  Many times since he returned home from the war he stated he felt troubled by memories of the war, and could not be around other people.  He felt isolated, and believed that no one could understand what he had seen and experienced in the war.  He felt detached from others around him, and was irritable and angry.  He never seemed to feel better or get the thoughts and feelings to go away.  His symptoms had worsened on and off over the years, but now he found it hard to get through the day without thinking or reliving something he went through in Vietnam.  He still got very upset when he recalled things that happened in the war or when he was reminded of something that happened there.  He did not sleep much, and had vivid dreams of things he experienced during              the war.

Presenting symptoms were those of demonstrating sadness and anxiety, which was similar to the way he felt following his return from Vietnam.  He felt apprehensive and easily startled.  He stated that he had upsetting memories of the war that frequently intruded into his thoughts, recurrent unpleasant dreams, flashbacks, and the sense at times suddenly that events from the war were happening again.  He was greatly upset by things that reminded him of the war, tried to avoid thinking about the war or feelings associated with it, felt more cut off emotionally from other people since the war, was more irritable, was hypervigilant, had an exaggerated startle response, and had autonomic nervous system arousal to things that reminded him of the war.  He stated that he sometimes was very irritable, but was not hostile or aggressive towards others.  He did not want to feel this way anymore.  He had difficulty sleeping, and he was often restless with recurrent nightmares.  Behavioral observations were that the Veteran was casually dressed and groomed upon presentation.  He appeared tired.  His affect was depressed and anxious.  Thought content was grossly intact.  He denied hallucinations, and delusions, but admitted to suicidal ideation without intent or plan.  There was no evidence of homicidal ideation.  At that time, the Veteran was amenable to finding relief from his difficulties through psychotherapy.  His speech was clear and intelligible.  His long-term memory appeared limited.  His short-term memory and working memory were impaired.  He was able to remember one of three words over the course of the interview.  His impulse control and judgment appeared adequate.  

According to the psychologist, serious consideration should be made to the proper disability rating as the Veteran was suffering debilitating effects from PTSD that were affected his ability to function in his daily life.  The diagnosis was PTSD, severe and chronic; and major depression.  The recommendation was participation in individual psychotherapy sessions to understand how difficulties began and to address his prominent symptoms of anxiety, depression, detachment avoidance and social withdrawal, and to improve his social and interpersonal adjustment; and group psychotherapy to ameliorate his symptom intensity, to feel less isolated.    

Thereafter, the Veteran underwent re-evaluation at the same facility this time by a mental health counselor, the report reiterating relevant patient history.  Objective mental status/behavioral observation was that the Veteran spoke in a clear and distinct manner.  His thoughts were logical, coherent and goal oriented.  His thought content reflected tendency to ruminate and become preoccupied with his thoughts and feelings associated with military service.  There were no indications of his experiencing serious psychiatric symptoms of hallucinations, delusions or thought disorder.  His long-term memory appeared limited.  His short-term memory and working memory was moderately impaired.  He was able to remember one of three words over the course of the most recent assessment session, and could recall five digits forward and only four backward.  In his daily pursuit of activities, the Veteran related increasing difficulty in being able to retain information in his head as he once could.  His diminished capacity for memory, concentration and attention had impacted adversely on his ability to perform his necessary tasks as a carpenter.  This had contributed to his making mistakes and often needing to redo work resulting in a cost of both time and money.  This had also contributed to his becoming impatient and irritable with himself resulting in his becoming angry with those around him impacting on his helper and sometimes the customer.  As he worried about completely losing control of his temper, the Veteran often found himself retreating from possible confrontations with others even when he felt that he was in the right and he might being taken advantage by others.   Over the years he related feeling less capable of utilizing good judgment in making decisions and in responding to situations feeling that he tended to react as opposed to respond to them.  Psychometric testing indicated moderate levels of anxiety and severe levels of depression.  

By the account of the evaluation report, over the last four years the Veteran had participated in therapy and bio-feedback sessions, with consistent and thoughtful participation, having helped him develop a thorough understanding of his long-standing symptoms reflective of his readjustment issues.  Initially, the Veteran utilized alcohol as an emotional anesthetic and as an aid in attempting to forget disturbing memories, and facilitate his falling asleep without having nightmares.  Additionally, he engaged in long hours of physical labor as a means to keep his mind busy and free of disturbing thoughts of Vietnam.  In the absence of heavy drinking of alcohol and his no longer being able to fill his time with working,           the Veteran had become increasingly more reflective of his time in the military.    This had contributed to his becoming more aware of the adverse impact it had on the overall quality of both his interpersonal and vocational pursuits.  

Additionally, as he had grown older the Veteran had been experiencing a greater awareness of experiencing survivor guilt and his tendency to see many aspects of his past and current life as being bittersweet.  Overall, despite the Veteran's diligent and consistent participation in treatment at times his symptoms of both PTSD and major depression had become more prominent and troubling. His inability to work long hours as he did in the past had contributed to his losing one of his most longstanding and reliable coping strategies.  At times both within sessions and in his day-to-day life the Veteran related instances of becoming emotionally overwhelmed by his thoughts and feelings.  This, accompanied by his concerns about his cognitive deficits impacting on his ability to work productively, had contributed to additional levels of stress exacerbating his underlying conditions of both PTSD and major depression.  According to the counselor, serious consideration should be made to increasing his disability rating as the Veteran was suffering debilitating effects from PTSD and major depression affecting his ability to function in daily life. Another section of the clinical report indicates the Veteran continued to report symptoms of anxiety, depression, tension, sleep disturbance, isolative behaviors, poor concentration, loss of interest in activities, fatigue, short temper, irritability, intrusive thoughts, low frustration tolerance, and panic attacks.  

At the May 2016 Board hearing the Veteran testified as to experiencing depression and severe anxiety, social withdrawal, and memory and sleep problems, panic attacks 5 to 7 times a week, rapid speech, memory problems, concentration issues, irritability, and being easily frustrated.

Having reviewed the foregoing, the Board finds that the Veteran's overall level of symptomatology and demonstrable capacity for daily life activities, as well as  vocational pursuit attributable to service-connected PTSD, is indeed best represented by assignment of a higher 70 percent disability rating.  For the reasons indicated herein, his symptoms best approximate the criteria for increase because of occupational and social impairment with deficiencies in most areas (i.e., regarding work, family relations, mood).  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Veteran is shown to have reported suicidal ideation, if very fortunately no intent or plan. He manifests a substantial reported and clinically noted level of mood disturbance, which if not necessarily debilitating is analogous for rating purposes to "near-continuous panic or depression."  As well, there is obvious difficulty in adapting to stressful circumstances, namely work, inasmuch as the Veteran's PTSD has affected his entire career history and been an essential factor limiting participation in chosen field of carpentry to only intermittent part-time work, most recently as a part-time "handyman," this occasioned by an inability to work in other settings and lost business from problems communicating with customers.  

Additionally, is the general tenor of the psychological evaluation reports that are presented before the Board, inasmuch as applicable law does not limit the rating inquiry at all to enumerated symptoms under the categories of Diagnostic Code 9411.  The Veteran has had several characteristic signs and symptoms of PTSD over many years even if successfully treated to an extent.  There are furthermore incidents recounted of history of difficulty in interpersonal relationships, marriages, business ventures, and more remotely a surface level hostility in situations with strangers that many years ago could have led to physical conflict.  Social life is described as being social withdrawal and sometimes isolation.  There are reported short and long-term memory issues.  There were also listed several continuing symptoms impacting vocation.   
    
Having reviewed the above, a 70 percent rating will apply for the entirety of the appeal period.  The maximum schedular evaluation of 100 percent is not warranted under the circumstances, in part because the Veteran does not manifest any symptoms expressly denoted under Diagnostic Code 9411 for receipt of that evaluation, including:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Nor for that matter can it legitimately be said that the Veteran by any other means has demonstrated symptoms of such frequency, duration or severity as to equate to total occupational and social impairment, as he has some degree of social interaction, a capability for meaningful interaction and communication.  

Accordingly, 70 percent for service-connected psychiatric disability is awarded from August 12, 2011.


	
TDIU

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability,           it must be rated as at least 60 percent disabling.  Whereas, if there are two or more disabilities, at least one must be rated as at least 40 percent disabling and there must be sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16(a).  Disabilities resulting from common etiology or single accident or affecting both upper and lower extremities are considered as one collective disability for the purpose of determining whether these threshold minimum rating requirements are met.

Provided a claimant does not meet these minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU, he may still be entitled to this benefit on an extra-schedular basis under § 4.16(b) if it is established he is indeed unemployable on account of his service-connected disabilities. 

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001) it was held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extra-schedular consideration.  (The appropriate recipient for forwarding of the claim has since been designated as the VA Director, Compensation Service.)  While the procedures for assignment of a total disability rating on an extraschedular basis would require referral to the RO for further disposition, where the record does not contain evidence that would render such claim plausible the Board may deny entitlement to an extra-schedular evaluation            in the first instance.  VAOPGCPREC 6-96 (Aug. 16, 1996); see also Floyd, supra.

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether he is unemployed or has difficulty obtaining employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id.  See also 38 C.F.R. §§ 4.1, 4.15. 

In evaluating a claim for a TDIU, the critical inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to cause unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).            Other factors that may receive consideration include his employment history, level of education and vocational attainment.  See 38 C.F.R. § 4.16; see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

By comparison, the impact of any nonservice-connected disabilities, or his advancing age, are not factors taken into consideration for this purpose.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

In addition, "marginal employment" shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. App. 342, 355   (2000).  Rather, the U.S. Court of Appeals for Veterans Claims (Court) has accepted the definition of substantially gainful employment as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991), citing to VA Adjudication Procedure Manual, M21-1 (since updated at Part IV.ii.2.F.1.c (Nov. 9, 2015)).  See also Ferraro, 1 Vet. App. at 332 (determining that substantially gainful employment suggests "a living wage").  

Where reasonably raised by the facts of a particular case, the Board must address the issue of whether the veteran's ability to work might be limited to marginal employment and, when appropriate, explain why the evidence does not demonstrate that the veteran is incapable of more than marginal employment.  See Ortiz-Valles v. McDonald, 28 Vet. App. 65, 71 (2016). 

The Veteran meets the schedular criteria for a TDIU based on his 70 percent rating for PTSD (pursuant to the increased rating benefit awarded).  See 38 C.F.R. § 4.16(a).  Moreover, the Board finds that the Veteran is rendered incapable of securing and maintaining gainful employment as a consequence of PTSD because his employment is marginal.  Essentially, per competent testimony given at the May 2016 hearing the Veteran's income-producing activity is limited to at best part-time work as a self-employed handyman, with difficulty communicating and interacting with suppliers and customers.  While it is acknowledged that the Veteran is still able to pursue some meaningful work, nonetheless every indication is that at best, he has marginal employment.  Nor is his educational and vocational training background such that he would readily qualify for a different type of work.  Therefore, a TDIU is granted.  

ORDER

An initial 70 percent evaluation for PTSD since August 12, 2011, is granted, subject to the law and regulations on VA compensation.

A TDIU is granted.


REMAND

There are additional VA Medical Center (VAMC) records to obtain with regard to the Veteran's treatment for hearing loss, this is apparent from a May 2016 appointment reminder document from the VAMC the Veteran has provided to the attention of the AOJ. These medical records should be acquired.  See Bell v. Derwinski, 2 Vet. App. 611, 13 (1992).  While this matter is on remand the Veteran should undergo another VA examination.

Accordingly, this claim is REMANDED for the following action:

1. Obtain the Veteran's most recent VAMC outpatient treatment records, including with regard to a May 31, 2016 audiological evaluation at the Brick, New Jersey Community Based Outpatient Clinic (CBOC).

2. Thereafter, schedule the Veteran for a VA audiological examination for his bilateral hearing loss.  The Veterans Benefits Management System (VBMS) and Virtual VA electronic claims folders must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary studies and tests should be conducted, including puretone audiometric studies and controlled speech discrimination testing.

The examiner should then provide clinical findings regarding the nature and severity of the Veteran's bilateral hearing loss, in accordance with the criteria specified at 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The examination is also requested to directly comment upon the effects of the Veteran's hearing loss on occupational functioning and daily activities.

3. Review the claims file.  If the directives specified         in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268   (1998).

4. Then readjudicate the matter on appeal based upon all evidence of record.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


